Name: Commission Regulation (EEC) No 2287/87 of 30 July 1987 on the granting of aid for the use in winemaking of concentrated grape must and rectified concentrated grape must in respect of the 1987/88 wine year
 Type: Regulation
 Subject Matter: food technology;  economic policy;  plant product
 Date Published: nan

 No L 209/26 Official Journal of the European Communities 31 . 7. 87 COMMISSION REGULATION (EEC) No 2287/87 of 30 July 1987 on the granting of aid for the use in winemaking of concentrated grape must and rectified concentrated grape must in respect of the 1987/88 wine year be fixed at rates varying according to the product used for enrichment and should be fixed as specified in the enac ­ ting terms of this Regulation ; whereas, in Spain , prices for the corresponding products differ from those recorded in the Community of Ten ; whereas, in accordance with Article 128 of the Act of Accession, aid applicable in Spain should therefore be fixed taking such differences into account ; whereas, to ensure uniform application of the aid scheme in question, the establishment of the potential alcoholic strength of musts should be harmo ­ nized at Community level ; Whereas the cost price of grape must used in the produc ­ tion of concentrated grape must and rectified concen ­ trated grape must depends on its natural alcoholic strength ; whereas the market price of grape must with a high potential natural alcoholic strength is above that of other musts ; whereas, in order to take this situation and the need to avoid disrupting the existing pattern of trade into account, it is essential to vary the amount of the aid by fixing a higher amount for concentrated grape must and rectified concentrated grape must from the southern ­ most regions of the Community, which traditionally produce must with the highest natural alcoholic strength ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1972/87 (2), and in particular Articles 45 (4) and 81 thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EEC) No 1636/87 (4), Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (*) as last amended by Regulation (EEC) No 1953/87 (*), Whereas Article 45 of Regulation (EEC) No 822/87 intro ­ duced an aid scheme for concentrated must and rectified concentrated must produced within the Community and used to increase the alcoholic strength of wines ; HAS ADOPTED THIS REGULATION :Whereas enrichment operations by addition of concen ­ trated grape must and rectified concentrated grape must and the quantities of those products which are held must be declared to the competent authorities ; whereas the quantities of those products which are or which have been used for enrichment must be entered in the registers specified in Article 71 (2) of Regulation (EEC) No 822/87 ; whereas, therefore, it is not necessary to require additional documents to be produced in order for the aid to be , received ; Whereas the aid should be fixed having regard to the difference between the cost of enrichment by means of concentrated grape must, rectified concentrated grape must and sucrose, respectively ; whereas the information available to the Commission indicated that the aid should Article 1 1 . Aid shall be granted, subject to the conditions set out in this Regulation, to producers of table wines or quality wines psr who use concentrated grape must and rectified concentrated grape must produced within the Community excluding Portugal to increase the natural alcoholic strength by volume of the products referred to in Article 18 ( 1 ) of Regulation (EEC) No 822/87 and Article 8 (2) of Council Regulation (EEC) No 823/87 (*). 2. In accordance with the provisions of Article 47 ( 1 ) of Regulation (EEC) No 822/87, producers who in the 1986/87 wine year were subject to the obligations laid down in Article 35, 36 or 39 of that Regulation shall not be entitled to receive the aid provided for in this Regula ­ (') OJ No L 84, 27. 3 . 1987, p . 1 . 0 OJ No L 184, 3 . 7. 1987, p . 26 . (3 OJ No L 164, 24. 6 . 1985, p . 1 . 0 OJ No L 153, 13 . 6 . 1987, p . 1 . 0 OJ No L 164, 24. 6 . 1985, p . 11 . ¥) OJ No L 185, 4. 7. 1987, p. 68 . 0 OJ No L 84, 27. 3 . 1987, p. 59 . 31 . 7. 87 Official Journal of the European Communities No L 209/27 tion unless they show that they have fulfilled their obliga ­ tions in the reference periods laid down in Article 16 of Commission Regulation (EEC) No 2672/86 ('), Article 13 of Commission Regulation (EEC) No 2705/86 (2) and Article 22 of Commission Regulation (EEC) No 854/86 (3). Article 2 1 . The aid provided for in Article 1 ( 1 ) is hereby fixed, per degree of potential alcoholic strength by volume per hectolitre of concentrated grape must and rectified concentrated grape must used, at :  1,52 ECU in the Community of Ten and 0,66 ECU in Spain for concentrated grape must produced from grapes originating in wine-growing zones C III (a) and C III (b),  1,32 ECU in the Community of Ten and 0,46 ECU in Spain for concentrated grape must other than that referred to in the first indent,  1,69 ECU in the Community of Ten and 0,83 ECU in Spain for rectified concentrated grape must produced from grapes originating in wine-growing zones C III (a) and C III (b) or produced outside those zones in facilities which began production prior to 30 June 1982 in the Community of Ten and prior to 1 January 1986 in Spain, irrespective of the zone of provenance,  1,49 ECU in the Community of Ten and 0,63 ECU in Spain for rectified concentrated grape must other than that referred to in the third indent. 2. The potential alcoholic strength of the products referred to in paragraph 1 shall be determined by applying the figures in the table of equivalence in the Annex to this Regulation, to the readings at 20 ° C from the refractometer employed in accordance with the method laid down in Annex to Commission Regulation (EEC) No 543/86 (4). Article 4 The intervention agency shall pay the aid to the producer by 30 September 1988 at the latest, except :  in cases of force majeure,  where administrative inquiries have been initiated concerning entitlement to the aid. In that event, payment shall be made only when the applicant has been recognized as entitled to the aid. Article 5 1 . Except in cases of force majeure, the aid shall not be payable if the producer does not carry out the operation referred to in Article 1 , in accordance with Articles 18 , 19 and 23 of Regulation (EEC) No 822/87. 2. Except in cases of force majeure, if the producer does not comply with any requirement of this Regulation other than that referred to in paragraph 1 , the aid payable shall be reduced by an amount to be fixed by the compe ­ tent authority in relation to the seriousness of the infrin ­ gement. 3 . In cases of force majeure, the competent authority shall determine the measures which it deems necessary having regard to the circumstances invoked. 4. Member States shall inform the Commission of cases in which paragraph 2 has been applied and of how requests claiming circumstances of force majeure have been dealt with . Article 6 The Member States in question shall notify the Commis ­ sion by 30 November 1988 at the latest of the number of producers who have received aid, the quantities of wine enriched and the quantities of concentrated grape must and rectified concentrated grape must used for that purpose expressed in degrees of potential alcoholic strength by volume per hectolitre. Article 7 Each Member State concerned shall designate an inter ­ vention agency to be responsible for implementing this Regulation . Article 8 The amounts laid down in Article 2 shall be converted into national currencies using the agricultural conversion rate applying in the wine sector on 1 September 1987. Article 9 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 September 1987. Article 3 Producers wishing to take advantage of the aid provided for in Article 1 shall submit to the competent interven ­ tion agency an application covering all operations to increase alcoholic strength to which that Article applies. Applications must reach the intervention agency within two months of the date on which the last operation was carried out. Applications shall be accompanied by the documents relating to the operations in respect of which aid is requested. ( ») OJ No L 244, 29 . 8 . 1986, p. 8 . (2) OJ No L 246, 30 . 8 . 1986, p. 61 . 0 OJ No L 58, 28 . 2 . 1986, p. 48 . (&lt;) OJ No L 55, 1 . 3 . 1986, p. 41 . No L 209/28 Official Journal of the European Communities 31 . 7. 87 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 July 1987. For the Commission Frans ANDRIESSEN Vice-President 31 . 7 . 87 Official Journal of the European Communities No L 209/29 ANNEX Table of equivalence between potential alcoholic strength and readings at 20 °C using a refrac ­ tometer according to the method laid down in Annex to Regulation (EEC) No 543/86 Refractometer reading % (p/p) Potential alcoholic strength (% vol) Refractometer reading % (p/p) Potential alcoholic strength (% vol) Concentrated must Rectified concentrated must Concentrated must Rectified concentrated must 50,9 34,62 55,9 38,95 42,93 51,0 34,69 56,0 39,06 43,04 51,1 34,76 56,1 39,12 43,13 51,2 34,82 56,2 39,19 43,23 51,3 34,89 56,3 39,26 43,32 51,4 34,96 56,4 39,32 43,42 51,5 35,06 56,5 39,42 43,52 51,6 35,16 56,6 39,52 43,62 51,7 35,25 56,7 39,62 43,72 51,8 35,35 56,8 39,72 43,81 51,9 35,45 39,07 56,9 39,82 43,92 52,0 35,55 39,17 57,0 39,92 44,02 52,1 35,63 39,26 57,1 39,99 44,12 52,2 35,70 39,35 57,2 40,07 44,22 52,3 35,77 39,45 57,3 40,14 44,31 52,4 35,85 39,54 57,4 40,21 44,41 52,5 35,95 39,63 57,5 40,31 44,51 52,6 36,05 39,73 57,6 40,41 44,61 52,7 36,14 39,83 57,7 40,51 44,71 52,8 36,23 39,93 57,8 40,60 44,81 52,9 36,32 40,02 57,9 40,69 44,91 53,0 36,41 40,12 58,0 40,78 45,01 53,1 . 36,49 40,22 58,1 40,85 45,1 1 53,2 36,56 40,30 58,2 40,93 45,21 53,3 36,63 40,40 58,3 40,99 45,30 53,4 36,71 40,50 58,4 41,08 45,40 53,5 36,81 40,59 58,5 41,17 45,50 53,6 36,91 40,69 58,6 41,27 45,61 53,7 37,01 40,79 58,7 41,37 45,71 53,8 37,11 40,89 58,8 41,47 45,80 53,9 37,20 40,99 58,9 41,57 45,91 54,0 37,30 41,09 59,0 41,67 46,01 54,1 37,38 41,18 59,1 41,77 46,11 54,2 37,45 41,28 59,2 41,87 46,22 54,3 37,53 41,37 59,3 41,97 46,32 54,4 37,60 41,47 59,4 42,06 46,43 54,5 37,69 41,56 59,5 42,14 46,53 54,6 37,78 41,66 59,6 42,23 46,64 54,7 37,87 41,76 59,7 42,31 46,74 54,8 37,94 41,86 59,8 42,38 46,83 54,9 38,02 41,95 59,9 42,46 46,93 55,0 38,09 42,04 60,0 42,53 47,03 55,1 38,16 42,14 60,1 42,63 47,12 55,2 38,26 42,23 60,2 42,73 47,23 55,3 38,36 42,33 60,3 42,83 47,34 55,4 38,46 42,44 60,4 42,93 47,44 55,5 38,56 42,54 60,5 43,03 47,55 55,6 38,66 42,64 60,6 43,12 47,65 55,7 38,76 42,74 60,7 43,20 47,75 55,8 38,86 ' 42,83 60,8 43,27 47,85 No L 209/30 Official Journal of the European Communities 31 . 7. 87 Refractometer reading % (p/p) Potential alcoholic strength (% vol) Refractometer reading % (p/p) Potential alcoholic strength (% vol) Concentrated must Rectified concentrated must Concentrated must Rectified concentrated must 60,9 43,35 47,94 66,7 48,76 54,08 61,0 43,42 48,04 66,8 48,86 54,18 61,1 43,51 48,14 66,9 48,95 54,29 61,2 43,60 48,25 67,0 49,04 54,40 61,3 43,69 48,36 67,1 49,14 54,51 61,4 43,79 48,46 67,2 49,23 54,62 61,5 43,89 48,57 67,3 49,33 54,73 61,6 43,99 48,67 67,4 49,42 54,83 61,7 44,08 48,79 67,5 49,52 54,95 61,8 44,18 48,89 67,6 49,61 55,06 61,9 44,28 48,99 67,7 49,71 55,17 62,0 44,38 49,10 67,8 49,81 55,28 62,1 44,48 49,20 67,9 49,90 55,40 62,2 44,58 49,30 68,0 50,00 55,50 62,3 44,65 49,40 68,1 50,10 55,61 62,4 44,73 49,50 68,2 50,20 , 55,72 62,5 44,80 49,60 68,3 50,30 55,83 62,6 44,88 49,71 68,4 50,40 55,94 62,7 44,97 49,81 68,5 50,50 56,06 62,8 45,05 49,91 68,6 50,60 56,16 62,9 45,14 50,02 68,7 50,70 56,28 63,0 45,24 50,12 68,8 50,80 56,38 63,1 45,34 50,23 68,9 50,90 56,50 63,2 45,44 50,34 69,0 50,99 56,61 63,3 45,54 50,45 69,1 51,09 56,72 63,4 45,64 50,56 69,2 51,19 56,83 63,5 45,74 50,67 69,3 51,28 56,94 63,6 45,84 50,77 69,4 51,38 57,06 63,7 45,94 50,88 69,5 51,47 57,17 63,8 46,03 50,99 69,6 51,57 57,28 63,9 46,11 51,08 69,7 51,66 57,39 64,0 46,18 51,18 69,8 51,76 57,51 64,1 46,26 51,29 69,9 51,86 57,62 64,2 46,33 51,39 70,0 51,95 57,72 64,3 46,42 51,49 70,1 52,05 57,84 64,4 46,51 51,60 70,2 52,14 57,95 64,5 46,60 51,71 70,3 52,24 58,07 64,6 46,70 51,81 70,4 52,33 58,18 64,7 46,80 51,92 70,5 52,43 58,29 64,8 46,90 52,03 70,6 52,53 58,41 64,9 46,99 52,14 70,7 52,62 58,52 65,0 47,09 52,25 70,8 52,72 58,63 65,1 47,21 52,36 70,9 52,81 58,74 65,2 47,31 52,46 71,0 52,91 58,86 65,3 47,41 52,57 71,1 53,01 58,97 65,4 47,51 52,68 71,2 53,1 1 59,09 65,5 47,61 52,79 71,3 53,21 59,20 65,6 47,71 52,90 71,4 53,31 59,31 65,7 47,82 53,01 71,5 53,41 59,42 65,8 47,92 53,12 71,6 53,51 59,53 65,9 48,02 53,22 71,7 53,61 59,65 66,0 48,12 53,34 71,8 53,71 59,76 66,1 48,21 53,44 71 &gt;9 53,81 . 59,88 66,2 48,30 53,54 72,0 53,91 59,99 66,3 48,40 53,64 72,1 54,00 60,11 66,4 48,49 53,75 72,2 54,10 60,22 66,5 48,58 53,86 72,3 54,20 60,33 66,6 48,67 53,96 72,4 54,30 60,45 31 . 7 . 87 Official Journal of the European Communities No L 209/31 Refractometer reading % (p/p) Potential alcoholic strength (% vol) Concentrated must Rectified concentrated must 72,5 54,40 60,56 72,6 54,50 60,68 72,7 54,60 60,79 72,8 54,70 60,91 72,9 54,80 61,02 73,0 54,90 61,14 73,1 55,00 61,25 73,2 55,10 61,37 73,3 55,20 61,48 73,4 55,30 61,60 73,5 55,40 61,72 73,6 55,50 61,83 73,7 55,60 61,94 73,8 55,70 62,06 73,9 55,80 62,18 74,0 55,90 62,28 74,1 56,00 62,41 74,2 56,09 62,52 74,3 56,19 62,64 74,4 56,29 62,76 74,5 56,39 62,87 74,6 56,49 62,99 74,7 56,59 63,10 74,8 56,69 63,23 74,9 56,79 63,33 75.0 75.1 75.2 75.3 75.4 75.5 75.6 75.7 75.8 75.9 76.0 76.1 76.2 56,89 63,46 63,58 63,69 63,81 63,93 64,05 64,16 64,28 64,41 64,54 64,66 64,78 64,89 Refractometer reading % (p/p) Potential alcoholic strength (% vol) Concentrated must Rectified concentrated must 76,3 \ 65,02 76,4 65,13 76,5 I 65,25 76,6 \ 65,37 76,7 I 65,49 76,8 \ 65,61 76,9 I 65,74 77,0 \ 65,87 77,1 \ 65,99 77,2 66,09 77,3 \ 66,21 77,4 \ 66,31 77,5 \ 66,45 77,6 66,58 77,7 66,71 77,8 II 66,82 77,9 \ 66,94 78,0 l 67,06 78,1 67,19 78,2 II 67,29 78,3 67,41 78,4 \ 67,52 78,5 \ 67,65 78,6 II 67,77 78,7 Il 67,89 78,8 Il 68,02 78,9 Il 68,14 79,0 II 68,26 79,1 68,38 79,2 Il 68,51 79,3 \\ 68,62 79,4 II 68,75 79,5 Il 68,87 79,6 69,00 79,7 69,12 79,8 II 69,24 79,9 69,35